DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Response to Arguments
Applicant’s arguments, in combination with the claim amendments have alleviated all previous rejections from the Office Action of 5/2/2022. However, upon further consideration, a new grounds of rejection is made, as appears below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kvarnstrand (WO 2017/140366A1) in view of Michalakis et al. (U.S. 2019/0332111).
Regarding claim 1, Kvarnstrand discloses a vehicle safety system for a vehicle including a transmission (abstract at least) and a shifter control 21 configured to shift the transmission from one gear state to another gear state (drive vs. park vs. reverse, etc), the vehicle safety system comprising: at least one sensor 14/16/18 configured to detect objects around the vehicle; and a control module 20 configured to: diagnose a presence of an object behind the vehicle based on a signal received from the at least one sensor (abstract at least, “a control unit (20) arranged to be connectable to a surroundings monitoring system (14, 16, 18) capable of detecting obstacles in front of and behind the vehicle”); and prevent the shifter control from shifting into a reverse gear state based on the diagnosed presence (abstract at least, “to block movement of the shifter (21) to the rearward driving position if an obstacle behind the vehicle is detected”).
Kvarnstrand does not appear to disclose the sensor being an audio sensor detecting sound originating from an environment around the vehicle, but rather a camera. It is noted that it is common for consumer cameras to additionally record video and audio, so it is possible that the camera of Kvarnstrand was capable of recording/detecting sound originating from an environment around the vehicle. Nevertheless, Michalakis teaches (fig. 1 and pgh. 0024) a vehicle including a plurality of driving environment sensors including a camera 111, and a microphone 113 that is used to detect sound originating from an environment around the vehicle, such as a fire engine coming from behind.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to added a microphone to the camera of Kvarnstrand to improve the functionality of the sensors by being able to detect objects that cannot be seen by the cameras, thereby improving functionality and safety.  For example, in heavy traffic a camera won’t be able to see a fire engine approaching from behind the vehicle, but a microphone would be able to hear it.

Regarding claims 2 and 6, Kvarnstrand discloses the control module prevents the shifter control from shifting into the reverse gear state by sending a signal to the shifter control causing the shifter control to mechanically lock [based on the diagnosed presence, claim 6] (abstract at least, “said preventing of shifting of the vehicle transmission state is performed by the control unit (20) which is arranged to operate the mechanical locking mechanism or the adaptive braking mechanism (10, 12, 46) to block movement of the shifter (21)”).

Regarding claims 3 and 7, Kvarnstrand discloses the control module prevents the shifter control from shifting into the reverse gear state by sending a signal to electronically disconnect the shifter control from the transmission [based on the diagnosed presence, claim 7] (an electric signal is sent to the braking mechanism 10/12/46 to block movement of the shifter. Accordingly, this signal “disconnects” the shifter control from the transmission in a functional manner).

Regarding claim 4, Kvarnstrand as modified discloses at least one other sensor includes at least one of a camera device (front camera 14), a radar sensor, a LIDAR sensor, or an ultrasonic sensor (as modified, the sensor suite would include a camera and a microphone).

Regarding claim 5, Kvarnstrand discloses a method of preventing a shifter control 21 of a vehicle from shifting into a reverse gear state based on a diagnosed presence of an object behind the vehicle (abstract at least), wherein the shifter control is configured to shift a transmission of the vehicle from one gear state to another gear state (drive, reverse, park, etc), the method comprising: receiving a signal from at least one sensor configured to detect objects around the vehicle (abstract at least, “a control unit (20) arranged to be connectable to a surroundings monitoring system (14, 16, 18) capable of detecting obstacles in front of and behind the vehicle”); diagnosing a presence of an object behind the vehicle based at least in part on the signal from the at least one sensor (from 16, object present); and preventing the shifter control from shifting into the reverse gear state based on the diagnosed presence of the object behind the vehicle (abstract at least, “to block movement of the shifter (21) to the rearward driving position if an obstacle behind the vehicle is detected”).
Kvarnstrand does not appear to disclose the sensor being an audio sensor detecting sound originating from an environment around the vehicle, but rather a camera. Michalakis teaches (fig. 1 and pgh. 0024) a vehicle including a plurality of driving environment sensors including a camera 111, and a microphone 113 that is used to detect sound originating from an environment around the vehicle, such as a fire engine coming from behind.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to added a microphone to the camera of Kvarnstrand to improve the functionality of the sensors by being able to detect objects that cannot be seen by the cameras, thereby improving functionality and safety.  For example, in heavy traffic a camera won’t be able to see a fire engine approaching from behind the vehicle, but a microphone would be able to hear it.

Regarding claims 8 and 13, Kvarnstrand as modified by Michalakis discloses an additional rear sensor to diagnose the presence of the object behind the vehicle (as modified, the sensor suite includes both a camera and a microphone, each able to detect objects behind the vehicle).

Regarding claim 14, Kvarnstrand the preventing the shifter control from shifting into the reverse gear state comprises: sending a signal to electronically override a user-selected setting of the shifter control (when the shifter control is locked out due to the control signal sent to the blocking mechanism 10/12/46, the user-selected setting of going into reverse is “overridden”).

Claims 15-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Labuhn et al. (U.S. 2008/0167781) in view of Nishimura (U.S. 2008/0264190).
Regarding claims 15 and 16, Labuhn discloses A method comprising: receiving, while a vehicle is in a reverse gear state (fig. 1, vehicle traveling in reverse towards obstacle 106), a signal from at least one sensor 102/108 carried onboard the vehicle; diagnosing a presence of an object behind the vehicle based at least in part on the signal from the at least one sensor (pgh. 0029, step 154, an obstacle is detected behind the vehicle); executing, by a vehicle braking system, an automatic braking of the vehicle in response to the diagnosing the presence of the object behind the vehicle (pgh. 0035-0036, step 160, vehicle brakes are applied); and executing, by a transmission control system, a gear change within a transmission of the vehicle in response to the diagnosing, wherein the gear change shifts the transmission into one of a neutral gear state or engages a park gear within the transmission (pgh. 0037-0038, step 162, vehicle is shifted into park mode by engaging an electronic parking brake).
Labuhn does not appear to disclose that engaging the electronic parking brake “engages a park gear within the transmission” specifically. It is well established that vehicle transmissions utilize park gears within the transmission in order to place the transmission and vehicle into a parking state.  For example, Nishimura teaches (fig. 3) an automatic transmission 3 with an electronic parking brake 23 engaging a park gear 41 within the transmission (as shown, gear 41 is within transmission 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the electronic parking brake of Labuhn to engage a park gear within the transmission as suggested by Nishimura to provide a compact arrangement for a parking device for a transmission without providing a separate parking device somewhere else in the vehicle, thereby making the vehicle drivetrain more compact. 

Regarding claim 17, Labuhn disclose the at least one sensor comprises at least one of a camera device, a radar sensor, a LIDAR sensor, or an ultrasonic sensor (pgh. 0015, radar).

Regarding claim 20, Labuhn discloses the executing the automatic braking precedes the executing the gear change (fig. 3 at least, step 160 precedes step 162).

Regarding claim 21, Labuhn discloses cutting, by a vehicle throttle control system, a throttle of the vehicle to idle in response to the diagnosing (pgh. 0033-0034, step 158, throttle cut to idle).

Regarding claim 22, Labuhn discloses preventing, after the executing the gear change, the transmission control system from returning to the reverse gear state until the diagnosed presence of the object behind the vehicle is cleared (pgh. 0039, control is release if condition 2 is met, there is no longer an obstacle).

Regarding claim 23, Labuhn discloses preventing, after the executing the gear change, the transmission control system from returning to the reverse gear state until the transmission control system receives an override command (pgh. 00390, condition 1, the system is disabled, and pgh. 0003 at least, the driver can override the system).

Regarding claim 24, Labuhn discloses receiving the override command based on input from a user; and permitting, in response to the receiving the override command, the transmission control system to return to the reverse gear state (pgh. 0039, the vehicle leaves the hold vehicle state when condition 5 is met, where the driver is trying to override the system).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Labuhn et al. (U.S. 2008/0167781) in view of Nishimura (U.S. 2008/0264190), and further in view of Michalakis et al. (U.S. 2019/0332111).
Regarding claim 18, Labuhn and Nishimura do not appear to disclose the at least one sensor comprises an audio sensor detecting sound originating from an environment around the vehicle. Michalakis teaches (fig. 1 and pgh. 0024) a vehicle including a plurality of driving environment sensors including a camera 111, and a microphone 113 that is used to detect sound originating from an environment around the vehicle, such as a fire engine coming from behind.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to added a microphone to the radar of Labuhn to improve the functionality of the sensors by being able to detect objects that cannot be seen by the radar, thereby improving functionality and safety.  For example, in heavy traffic a radar won’t be able to see a fire engine approaching from behind the vehicle, but a microphone would be able to hear it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659